        Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 1 of 12



Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087


Attorneys for Plaintiff


                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH
DOROTHY FREEMAN,                          COMPLAINT FOR DAMAGES
                                          FOR VIOLATION OF THE FAIR
                                          CREDIT REPORTING ACT 15
             Plaintiff,                   U.S.C. § 1681, ET SEQ.
                v.                        Case No.: 1:20-cv-00025-DBP
TRANS UNION, LLC, and
                                          Magistrate Judge: Dustin B. Pead
JPMORGAN CHASE BANK, N.A.,
                                          JURY TRIAL DEMANDED
             Defendants.



                                    INTRODUCTION
   1. The United States Congress has found the banking system is dependent upon
      fair and accurate credit reporting. Inaccurate credit reports directly impair
      the efficiency of the banking system, and unfair credit reporting methods
      undermine the public confidence, which is essential to the continued
     Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 2 of 12




   functioning of the banking system. Congress enacted the Fair Credit
   Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and
   accurate reporting, promote efficiency in the banking system, and protect
   consumer privacy. The FCRA seeks to ensure consumer reporting agencies
   exercise their grave responsibilities with fairness, impartiality, and a respect
   for the consumer’s right to privacy because consumer reporting agencies
   have assumed such a vital role in assembling and evaluating consumer credit
   and other information on consumers. The FCRA also imposes duties on the
   sources that provide credit information to credit reporting agencies, called
   “furnishers.”
2. DOROTHY FREEMAN (“Plaintiff”), by Plaintiff’s attorneys, brings this
   action to challenge the actions of TRANS UNION, LLC (“Trans Union”),
   JPMORGAN CHASE BANK, N.A. (“Chase”) (or jointly as “Defendants”)
   with regard to erroneous reports of derogatory and negative credit
   information made by Defendants to national reporting agencies, and for
   failure of Defendants to properly investigate, and this conduct caused
   Plaintiff damages.
3. Plaintiff makes these allegations on information and belief, with the
   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s
   counsel, which Plaintiff alleges on personal knowledge.
4. While many violations are described below with specificity, this Complaint
   alleges violations of the statute cited in its entirety.
5. Unless otherwise stated, all the conduct engaged in by Defendants took
   place in the County of Weber, State of Utah.
6. Any violations by Defendants were knowing, willful, and intentional, and
   Defendants did not maintain procedures reasonably adapted to avoid any
   such violation.
7. Unless otherwise indicated, the use of Defendants’ name in this Complaint
   includes all agents, employees, officers, members, directors, heirs,
                                         2
      Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 3 of 12




    successors, assigns, principals, trustees, sureties, subrogees, representatives,
    and insurers of Defendants’ named.

                              JURISDICTION AND VENUE

8. This action arises out of Defendants’ violations of the Fair Credit Reporting
    Act, 15 U.S.C. §§ 1681-1681(x) (“FCRA”).
9. Venue is proper for the following reasons: (i) Plaintiff resides in the County
    of Weber, State of Utah which is within this judicial district; (ii) the conduct
    complained of herein occurred within this judicial district; and, (iii)
    Defendants conducted business within this judicial district at all times
    relevant.
                                    PARTIES
10. Plaintiff is a natural person residing in the County of Weber, State of Utah.
    In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
    1681a(c).
11. Defendant Trans Union is a limited liability company doing business in the
    State of Utah.
12. Defendant Chase is a bank doing business in the State of Utah.
13. Defendant Chase is a furnisher of information as contemplated by 15 U.S.C.
    § 1681s-2(b) that regularly and in the ordinary course of business furnishes
    information to a consumer credit reporting agency.
14. Defendant Trans Union is a national credit reporting agency, doing business
    in Utah, with a principal place of business in Illinois.

                           GENERAL ALLEGATIONS

15. At all times relevant, Plaintiff was an individual residing within the State of
    Utah.
16. At all times relevant, Defendants conducted business in the State of Utah.
17. Plaintiff opened two credit card accounts with Chase (the “Accounts”).
                                        3
     Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 4 of 12




18. Prior to January 29, 2019, Plaintiff opened an account no. 418550XXXX
    with Chase (“Account 1”).
19. Prior to January 29, 2019, Plaintiff opened an account no. 418587XXXX
    with Chase (“Account 2”).
20. On or about January 29, 2019, Plaintiff filed for a Chapter 7 Bankruptcy in
    the United States Bankruptcy Court for the District of Utah in order to obtain
    a fresh start and rebuild her credit. Plaintiff’s case was assigned Case
    Number 19-20497 (the “Bankruptcy”).
21. The Accounts were scheduled in the Bankruptcy and Defendant Chase
    received notice of the Bankruptcy.
22. On or about May 22, 2019, Plaintiff received a Chapter 7 Bankruptcy
    discharge.
23. Defendant Chase filed no proceedings to declare the Accounts “non
    dischargeable” pursuant to 11 U.S.C. § 523 et seq.
24. Defendant Chase also did not request relief from the “automatic stay”
    codified at 11 U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was
    pending to pursue the Plaintiff personally for any of the underlying debts on
    the Accounts.
25. Defendant Chase was listed in the schedule of creditors and received notice
    of the discharge order, discharging all debts on the Accounts due and
    owning.
26. Accordingly, all debts on the Accounts were discharged through the
    Bankruptcy.
27. Further, while the automatic stay was in effect during the Bankruptcy, it was
    illegal for Defendant Chase to report any post-Bankruptcy derogatory
    collection information.
28. Defendant Chase’s attempt to collect the debts on the Accounts by reporting
    post-Bankruptcy derogatory information was therefore false or inaccurate
    and prohibited by the automatic stay and/or discharge order.
                                         4
      Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 5 of 12




29. Plaintiff subsequently learned that Defendants reported post-Bankruptcy
    derogatory credit information regarding the debts on Plaintiff’s credit
    reports, thereby causing erroneous, inaccurate, and negative credit
    information in Plaintiff’s credit files.
30. The continued reporting of erroneous, inaccurate, and derogatory
    information negatively impacted Plaintiff’s credit and “fresh start”.
Trans Union and Chase Reported Inaccurate and Derogatory Information
                                    Account 1
31. In a Trans Union credit report dated July 26, 2019, Chase and Trans Union
    reported the following inaccurate and derogatory information on Account 1:


        • Pay Status: Charged Off
        • Original Charge Off: $1,773
        • Remarks: Unpaid Balance Charged Off


32. Trans Union and Chase should not have reported derogatory information on
    Account 1 after January 29, 2019, because Plaintiff had filed for Bankruptcy
    on January 29, 2019.
33. Trans Union and Chase especially should not have reported derogatory
    information on Account 1 after May 22, 2019 because Account 1 was
    discharged in Plaintiff’s chapter 7 bankruptcy on that date.
34. On or about November 7, 2019, Plaintiff disputed the inaccurate and
    derogatory information on Account 1 pursuant to 15 U.S.C. § 1681I(a)(2) by
    notifying Trans Union, in writing, of the incorrect and inaccurate credit
    information furnished by Chase.
35. Specifically, Plaintiff sent a letter, certified, return receipt, to Trans Union
    disputing the above inaccurate and incorrect derogatory information and
    requesting it be corrected and removed as follows:


                                         5
     Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 6 of 12




            • This account was included in my bankruptcy which was filed
              on 1/29/2019 and discharged on 05/22/2019, bearing case
              number 19-20497 in the District for Utah.

            • The status of this account is currently being reported as
              “Charge Off” when this was discharged in my bankruptcy.

            • You are currently reporting this account with a balance of
              $1,773 as the charge off amount when this is a discharged debt.

            • Immediately correct this account and the disputed derogatory
              information from my credit report.

            • The discharged debt should be reported with a status of
              “included in bankruptcy” and balance of $0.

            • There should not be should be no amount listed as past due or
              charge off amount since this is a discharged debt.

            • If you do not immediately correct this account on my credit
              report please include a 100-word statement on my credit report
              of all the disputed information contained in this letter regarding
              this account.

Trans Union and Chase Reported Inaccurate and Derogatory Information
                                Account 2
36. In a Trans Union credit report dated July 26, 2019, Chase and Trans Union
   reported the following inaccurate and derogatory information on Account 2:


       • Status: Charge off
       • Balance: $7,431
       • Past Due: $7,431
       • Charge off: $7,431

                                     6
      Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 7 of 12




        • Remarks: Unpaid Balance Charged Off


37. Trans Union and Chase should not have reported derogatory information on
    Account 2 after January 29, 2019, because Plaintiff had filed for Bankruptcy
    on January 29, 2019.
38. Trans Union and Chase especially should not have reported derogatory
    information on Account 2 after May 22, 2019 because Account 2 was
    discharged in Plaintiff’s chapter 7 bankruptcy on that date.
39. On or about November 7, 2019, Plaintiff disputed the inaccurate and
    derogatory information on Account 2 pursuant to 15 U.S.C. § 1681I(a)(2) by
    notifying Trans Union, in writing, of the incorrect and inaccurate credit
    information furnished by Chase.
40. Specifically, Plaintiff sent a letter, certified, return receipt, to Trans Union,
    disputing and requesting the above inaccurate and incorrect derogatory
    information be removed and corrected as follows:


              • This account was included in my bankruptcy which was filed
                on 1/29/2019 and discharged on 05/22/2019, bearing case
                number 19-20497 in the District for Utah.

              • The status of this account is currently being reported as
                “Charge Off” when this was discharged in my bankruptcy.
              • You are currently reporting this account with a balance of
                $7,431, $7,431 past due, and $7,431 as the charge off amount
                when this is a discharged debt.

              • Immediately correct this account and the disputed derogatory
                information from my credit report.

              • The discharged debt should be reported with a status of
                “included in bankruptcy” and balance of $0.
                                        7
     Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 8 of 12




             • There should be no amount listed as past due or charge off
               amount since this is a discharged debt.

             • If you do not immediately correct this account on my credit
               report please include a 100-word statement on my credit report
               of all the disputed information contained in this letter regarding
               this account.

      Defendants’ Continued Inaccurate and Derogatory Reporting

41. Upon information and belief, Trans Union timely notified Chase of
   Plaintiff’s dispute, but Defendants continued reporting the inaccurate and
   derogatory information.
42. Defendants were required to conduct a reinvestigation into the Accounts on
   Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i.
43. On or about November 20, 2019, Plaintiff received notification from Trans
   Union that Defendant Chase had received notice of Plaintiff’s dispute
   pursuant to 15 U.SC. § 1681i(a)(6).
44. After receiving notice of Plaintiff’s dispute, Defendants republished the
   inaccurate and derogatory information on the Accounts.
45. Rather than updating Plaintiff’s Accounts to show included in bankruptcy,
   Defendants retained the inaccurate and derogatory information and then
   republished the inaccurate and derogatory information on Plaintiff’s report.
46. According to Trans Union’s “Glossary of Credit Terms” pertaining to credit
   reports, “Status” is defined as “the current status or state of the account.”
47. Reporting the status of the Accounts as unpaid and as each having a past due
   balance after May 22, 2019 is inaccurate because the Accounts were
   discharged in bankruptcy on May 22, 2019.
48. Since Plaintiff’s dispute, by reporting the current status of the Accounts as
   currently being reported and by failing to identify the current status as

                                       8
     Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 9 of 12




   “included in bankruptcy,” Defendants have been intentionally and willfully
   reporting and republishing inaccurate and derogatory post-bankruptcy
   discharge information.
49. Plaintiff is informed and believes that her credit score is taking a “double-
   hit”, once for her bankruptcy, and once again for the negative status reported
   on the Accounts.
50. Additionally, Defendants’ reporting of a balance and a past due balances on
   the Accounts is incorrect as the Accounts was discharged in bankruptcy and
   there thus is no current balance due and owning on the Accounts.
51. Plaintiff is informed and believes and thereon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant Chase responding and
   verifying the disputed information to the credit reporting agencies,
   Defendant Chase failed to check Plaintiff’s bankruptcy filings to ensure the
   Accounts were included in bankruptcy, ensuring correct reporting on the
   Accounts.
52. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant Trans Union
   responding and verifying the disputed information to Plaintiff, Trans Union
   failed to check Plaintiff’s bankruptcy filings to ensure the Accounts were
   included in the Bankruptcy to aid in reporting the correct status of Plaintiff’s
   Accounts.
53. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant Chase responding and
   verifying the incorrect information to the credit reporting agencies,
   Defendant Chase failed to communicate with Trans Union to aid in reporting
   the correct status of Plaintiff’s Accounts.
54. Plaintiff is informed and believes and here upon alleges that during the
   investigation of Plaintiff’s dispute, prior to Defendant Trans Union
   responding and verifying the incorrect information to Plaintiff, Defendant
                                       9
    Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 10 of 12




   Trans Union failed to communicate with Defendant Chase to aid in reporting
   the correct status of Plaintiff’s Accounts.
55. Defendants further failed to contact Plaintiff and request additional
   information from Plaintiff that would aid in reporting the correct status of
   Plaintiff’s Accounts.
56. Therefore, Defendants, upon receipt of Plaintiff’s dispute, failed to conduct
   an investigation with respect to the disputed information as required by 15
   U.S.C. § 1681s-2(b)(1)(A).
57. Defendants failed to review all relevant information provided by Plaintiff in
   the dispute to Trans Union, as required by and in violation of 15 U.SC. §
   1681s-2(b)(1)(B).
58. Due to Defendants failure to investigate, they each further failed to correct
   and update Plaintiff’s information as required by 15 U.S.C. § 1681s-
   2(b)(1)(E), thereby causing continued reporting of inaccurate and derogatory
   information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
59. Plaintiff’s continued efforts to correct Defendants’ erroneous and negative
   information by disputing the reporting on the Accounts with Defendants
   were futile.
60. Defendants’ continued inaccurate and negative reporting on the Accounts in
   light of its knowledge of the actual errors was willful.
61. Defendants’ inaccurate and negative reporting damaged Plaintiff’s
   creditworthiness.
62. Defendants’ inaccurate and negative reporting caused Plaintiff emotional
   distress.
63. By inaccurately reporting account information on the Accounts after notice
   and confirmation of its errors, Defendants failed to take the appropriate
   measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E).




                                      10
       Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 11 of 12




                               CAUSE OF ACTION
                VIOLATION OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681 ET SEQ. (FCRA)

   64. Plaintiff incorporates by reference all of the above paragraphs of this
      Complaint as though fully stated herein.
   65. The foregoing acts and omissions of each Defendant constitute numerous
      and multiple willful, reckless or negligent violations of the FCRA, including
      but not limited to each and every one of the above-cited provisions of the
      FCRA, 15 U.S.C § 1681.
   66. As a result of each and every willful violation of the FCRA, Plaintiff is
      entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
      1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
      punitive damages as the Court may allow pursuant to 15 U.S.C. §
      1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C.
      § 1681n(a)(3) from Defendants.
   67. As a result of each and every negligent noncompliance of the FCRA,
      Plaintiff is entitled to actual damages as the Court may allow pursuant to 15
      U.S.C. § 1681o(a)(1); and reasonable attorney’s fees and costs pursuant to
      15 U.S.C. § 1681o(a)(2) from Defendants.

                              PRAYER FOR RELIEF

      Plaintiff respectfully requests the Court grant Plaintiff the following relief
against Defendants:

                               CAUSE OF ACTION
                VIOLATION OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681 ET SEQ. (FCRA)

     • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                        11
       Case 1:20-cv-00025-DBP Document 2 Filed 02/27/20 Page 12 of 12




     • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
     • an award of punitive damages as the Court may allow pursuant to 15
        U.S.C. § 1681n(a)(2);
     • award of costs of litigation and reasonable attorney’s fees, pursuant to 15
        U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendants
        for each incident of negligent noncompliance of the FCRA; and
     • any other relief the Court may deem just and proper.

                                    TRIAL BY JURY

   68. Pursuant to the seventh amendment to the Constitution of the United States
      of America, Plaintiff is entitled to, and demands, a trial by jury.



Dated: February 27, 2020                             Respectfully submitted,

                                               BY: /S/ RYAN MCBRIDE______
                                                      RYAN MCBRIDE, ESQ.
                                                     ATTORNEY FOR PLAINTIFF




                                          12
